Citation Nr: 0631688	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-11 364	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for chondromalacia 
patella, right knee (right knee disorder), secondary to 
residuals of a left knee anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1991 to July 
1997.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran subsequently changed his 
domicile, and the claims file thereafter was transferred to 
the RO in Baltimore, Maryland.

The record raises the issue of entitlement to service 
connection for residuals of a ruptured right eardrum.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that a right knee disorder is proximately due to or 
the result of residuals of a left knee anterior cruciate 
ligament repair.


CONCLUSION OF LAW

A right knee disorder was not caused and is not aggravated 
by residuals of left knee anterior cruciate ligament repair.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA 
first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific 
evidence he is to provide, and what evidence VA will attempt 
to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.   The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the preponderance 
of the evidence is against the appellant's claim for 
secondary service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.   Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded 
multiple VA examinations, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

The Claim

The veteran claims entitlement to service connection, on a 
secondary basis, for a right knee disorder.  The January 
2003 rating decision denying this claim cited the 
preponderance of the evidence showing the disorder to be 
neither caused nor aggravated by the veteran's service-
connected left knee disability.  The Board agrees. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for arthritis may be presumed if the 
disorder was compensably disabling within a year of 
separation from active duty. 38 C.F.R. §§ 3.307, 3.309 
(2006).  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Thus, the Board must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With the above criteria in mind, the Board notes that the 
veteran's service medical records are devoid of evidence of 
complaints, treatment, findings, or diagnoses for a right 
knee condition.

A January 2002 VA outpatient treatment record provides the 
earliest and, for over four years, only competent 
postservice evidence of this disorder.  A fortiori, there 
was no diagnosis of arthritis within one year of separation 
from service, thereby vitiating any entitlement to service 
connection on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309.

In January 2002, a VA treatment record notes the veteran 
reporting some right knee pain from changes in his gait, 
which he related to wearing a left knee brace.  The VA 
clinician noted at the time that no right knee swelling was 
demonstrable.  A right knee disorder was not diagnosed.  

The next pertinent treatment evidence of record is a June 
2002 VA examination report in which the examiner wrote that 
anterior-posterior X-ray views of the right knee showed 
metal interference screws affixing a previous anterior 
cruciate ligament (ACL) knee reconstruction.  Since the June 
2002 VA examination report otherwise only discussed the 
veteran's left knee disability, and the ACL reconstruction 
his left knee underwent in 1996, it is unclear whether the 
examiner mistakenly referred to the right knee when he 
actually intended to discuss the left knee.  Indeed, the 
June 2002 radiologist reported evidence of post operative 
left knee changes consistent with an ACL repair.  With 
respect to the remaining radiographic findings the 
radiologist found no acute fractures or dislocations.  There 
was a mild narrowing of the knee joint spaces bilaterally; 
mild flattening of the tibial plateaus with some osteophytic 
spurring was seen.  No specific diagnosis was put forward in 
reference to the right knee in connection with the June 2002 
VA examination. 

The veteran was afforded a VA examination in January 2003.  
He reported some popping and grinding in the knee, which he 
stated had begun over the past couple of years.  He also 
reported some localized pain and swelling in the anterior 
medial aspect of the patella retinaculum.  The veteran 
denied catching, locking, and giving-way of the knee.  The 
VA examiner diagnosed chondromalacia patella of the right 
knee.  As to whether the right knee disorder was caused or 
aggravated by his service-connected left knee disorder, the 
January 2003 VA examiner wrote that it was not likely that 
the pathology found in the right knee was directly due to 
the left knee pathology and the resulting altered gait.

Turning to the question of entitlement to direct service 
connection no medical evidence has been presented which 
indicates that the veteran's right knee disorder is in any 
way related to his military service, or that arthritis was 
compensably disabling within a year of his discharge from 
active duty.  Furthermore, there is no evidence of a 
continuity of symptomatology since the first reported 
complaint, in January 2002, took place upwards of four years 
after service, too much time has elapsed to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).

As to the question of entitlement to service connection on a 
secondary basis, the record includes a January 2002 note 
from a VA clinician who noted that the veteran felt he had 
developed a gait abnormality due to the left knee injury.  
The VA clinician, however, did not offer any opinion 
addressing the etiology of any right knee disorder.  While 
the veteran himself argues that his right knee disorder is 
etiologically related to service, as a layperson, his 
opinion does not constitute competent evidence of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  In contrast, the January 2003 VA 
examiner, who is medically trained and competent to offer a 
medical opinion opined that it was not likely that the 
veteran's right knee disorder was due to left knee 
pathology.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to service connection for a right knee disorder.  
Of course, should the veteran secure competent evidence 
linking a current right knee disorder to service, he should 
submit that evidence to VA and his claim would be 
reevaluated based on the evidence then of record.  At this 
time, however, because the preponderance of the competent 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a right knee disorder 
secondary to residuals of a left knee anterior cruciate 
ligament repair is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


